DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copies of Applicant’s IDS form 1449 is attached to the instant Office action. 

Status of Claim
This action is in reply in response to application filed on 13 of September 2019.
Claims 1-20 are currently pending and are rejected as described below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 9 recites “…generating, using the request data, a hash value to validate the job request; determining that the job request is validated using at least the hash value; updating a first ledger record based at least on the hash value, the job data, and the user data; sending response data to the computing system, the response data representing a 
	More specifically, claims 1, 9, and 17 are directed to “Mathematical Concepts”, specifically “mathematical calculations” such as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 2-8, 10-16, and 18-20 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 9, and 17 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
	In particular, claims 1, 9, and 17 recite additional elements “an apparatus” comprising, at least “one processor”; and at least “one memory device” functionally coupled to the at least “one 
	With respect to step 2B, claims 1, 10, and 191, 9, and 17  do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements ““an apparatus” comprising, at least “one processor”; and at least “one memory device” functionally coupled to the at least “one processor”, the at least “one memory device” having instructions encoded thereon that, in response to execution by the at least “one processor”, cause “the apparatus” to perform or facilitate operations comprising, “a computing system”, “a processing device”, “a social media platform”, and “a vehicle”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶101 “As is utilized in this disclosure, the term "processor" can refer to any type of processing circuitry or device. A processor can be implemented as a combination of processing circuitry or computing processing units (such as CPUs, GPUs, or a combination of both). Therefore, for the sake of illustration, a processor can refer to a single-core processor; a single processor with software multithread execution capability; a multi-core processor; a multi-core processor with software multithread execution capability; a multi-core processor with hardware multithread technology; a parallel processing (or computing) platform; and parallel computing platforms with distributed shared memory”.  Further, additional element  receiving request for data,  updating ledgers, and sending data do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1, 9, and 17 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-8, 10-16, and 18-20 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20210042691 to Saleh et. al. (hereinafter referred to as “Saleh”) in view of Hashtag commerce: “Order by Tweet” to O’Leary (hereinafter referred to as “O’Leary”).


(A)	As per Claims 1, 9, and 17:
	Saleh expressly discloses:
	receiving, by a processing device integrated into a vehicle, request data from a computing system remotely located relative to the vehicle…wherein the first portion of the request data includes job data identifying a target transaction corresponding to the job request and user data identifying a job requestor; (Saleh ¶47-49 a vehicle may provide a communication signal (i.e. computing system) that provides an identification of a vehicle that has a currently active profile linked to an account that is authorized to accept a service, which can be later rectified by compensation and exchange data with a centralized database in a mainframe computer.  According to the exemplary embodiments, in case when a transport (e.g., a rental vehicle) is to be transferred from one boundary to another, a vehicle and rental centers serve as blockchain peers. The rental center (i.e. the requestors) may receive a request to move the vehicle (i.e. job request) to a target location).
	generating, using the request data, a hash value to validate the job request; (Saleh ¶69 approved transactions 226 are stored in current blocks of the blockchain and committed to the blockchain via a committal procedure, which includes performing a hash of the data contents of the transactions in a current block and referencing a previous hash of a previous block).
	determining that the job request is validated using at least the hash value; (Saleh ¶76 the smart contract executable code receives a hash and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the smart contract executable code sends an authorization key to the requested service).
updating a first ledger record based at least on the hash value, the job data, and the user data; (Saleh ¶39 an entry may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like. The ledger includes a blockchain (also referred to as a chain), which is used to store an immutable, sequenced record in blocks. The ledger also includes a state database, which maintains a current state of the blockchain. There is typically one ledger per channel. Each peer node maintains a copy of the ledger for each channel of which they are a member).
	causing multiple second vehicles to update respective second ledger records based at least on the hash value, the job data, and the user data; (Saleh ¶36, 74 the untrusted parties are referred to herein as peers, nodes or peer nodes. Each peer maintains a copy of the database records and no single peer can modify the database records without a consensus being reached among the distributed peers. For example, the peers may execute a consensus protocol to validate blockchain storage entries, group the storage entries into blocks, and build a hash chain via the blocks. This process forms the ledger by ordering the storage entries, as is necessary, for consistency. The executing of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger. The modification(s) to the blockchain ledger caused by the smart contract execution may be automatically replicated throughout the distributed network of blockchain peers through one or more consensus protocols).
	each one of the updated respective second ledger records corresponding to the updated first ledger record; (Saleh ¶36 the untrusted parties are referred to herein as peers, nodes or peer nodes. Each peer maintains a copy of the database records and no single peer can modify the database records without a consensus being reached among the distributed peers. For example, 
	sending response data to the computing system, the response data representing a response to the job request and including the hash value, the job data, and the user data; (Saleh ¶58 the processor 104 may execute the machine-readable instructions 114 to receive a request for a transfer of a transport to a location. Each of the rental center nodes 107 may serve as peers on a blockchain network 106. The request may come from a transport or from a mobile device also connected over the blockchain network 106. As discussed above, the blockchain ledger 108 may store rental data and related transactions 110).
	Although Saleh teaches an identification of a vehicle that has a currently active profile linked to an account that is authorized to accept a service where approved transactions are stored in current blocks of the blockchain and committed to the blockchain via a committal procedure, which includes performing a hash of the data contents of the transactions in a current block and referencing a previous hash of a previous block, it doesn’t expressly disclose a first portion of the request data being based on a hashtag posted on social media, however O’Leary teaches:
	…a first portion of the request data defining a job request based on a hashtag posted in a social media platform…; (O’Leary Page 27 Col. 1 in 2013, American Express, interested in exploring the use of social commerce as an approach to engaging its card members, took part in a trial use of “Order by Tweet” driven by “hashtag” commerce. As part of the process, orders for goods originated in Twitter, using a hashtag “#Buy***,” where the name of the specific goods was used instead of ***).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Saleh’s blockchain ledger where peers may execute a consensus protocol to 
Saleh teaches a method and an apparatus in [32] embodied on a vehicle as seen in at least [35].   

(B)	As per Claims 2 and 10:
	Saleh expressly discloses:
	encrypting at least one of the job data or the user data; (Saleh ¶75 data written to the blockchain can be public and/or can be encrypted and maintained as private).
	generating a block of data including the hash value and one or more of the encrypted job data or the encrypted user data; adding the block of data to the first ledger record; (Saleh 
¶91  one distributed ledger may exist per channel and each peer maintains its own copy of the distributed ledger for each channel of which they are a member. The instant blockchain is an entry log, structured as hash-linked blocks where each block contains a sequence of N entries. Blocks may include various components such as those shown in FIG. 5. The linking of the blocks may be generated by adding a hash of a prior block's header within a block header of a current block. In this way, all entries on the blockchain are sequenced and cryptographically linked together preventing tampering with blockchain data without breaking the hash links).

Claims 3, 11, and 18:
	Saleh expressly discloses:
	sending, to a first one of the multiple second vehicles, a notification indicative of the job request being validated, the notification including the hash value and one or more of the job data or the user data; (Saleh ¶89-91 FIG. 4C illustrates an example blockchain vehicle configuration 450 for managing blockchain transactions conducted among various vehicles.  The vehicle 408 may notify another vehicle 425 which is in its network and which operates on its blockchain member service. The vehicle 425 may then receive the information via a wireless communication request to perform the package pickup from the vehicle 408 and/or from a server. The transactions are logged in the transaction modules 452 and 420 of both vehicles).
	directing the first one of the multiple second vehicles to add the hash value and the one or more of the job data or the user data to the second ledger record; (Saleh ¶89-91 The assets are transferred from vehicle 408 to vehicle 425 and the record of the asset transfer is logged in the blockchain 430/454 assuming that the blockchains are different from one another, or, are logged in the same blockchain used by all members. Different types of blockchain nodes/peers may be present in the blockchain network including endorsing peers, which simulate and endorse entries proposed by clients and committing peers which verify endorsements, validate entries, and commit entries to the distributed ledger. In this example, the blockchain nodes may perform the role of endorser node, committer node, or both).

(D)	As per Claims 4 and 12:
	Although Saleh teaches an identification of a vehicle that has a currently active profile linked to an account that is authorized to accept a service where approved transactions are stored 
	wherein the job request has a defined type corresponding to a category of the hashtag;  (O’Leary Page 34 Col. 1 at roughly the same time that American Express, Amazon and eBay had stopped experimenting with “Order by Tweet,” Domino’s Pizza and a food delivery service (i.e. category) had adopted the process for fast food. As with the other approaches, the user needs to set up a (pizza) profile, sign up for Tweet ordering and then use Twitter to order pizza as seen in Figure 9).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Saleh’s blockchain ledger where peers may execute a consensus protocol to validate blockchain storage entries, group the storage entries into blocks, and build a hash chain via the blocks  in order to receive and execute a request for transport of goods and services and have a food delivery service adopt the process for fast food of O’Leary as both are analogous art which teach solutions to approving transactions that are stored in current blocks of the blockchain and committed to the blockchain via a committal procedure as taught in Saleh ¶ 47-49 , 69 and further have the user set up a (pizza) profile, sign up for Tweet ordering and then use Twitter to order pizza as taught in O’Leary Page 34 Col. 

(E)	As per Claims 5 and 13:
	Saleh expressly discloses:
	wherein the operating comprises operating on the first data in a defined period during operation of the vehicle;  (Saleh ¶86-87 referring to FIG. 4A, as a particular transport/vehicle 425 is engaged in transactions (i.e. in operation), such as asset transfer transactions (e.g., access key exchanges, vehicle service, dealer transactions, delivery/pickup, transportation services, etc.). The vehicle 425 may receive assets 410 and/or expel/transfer assets 412 according to a transaction(s) defined by smart contracts. The transaction module 420 may record information, such as parties, credits, service descriptions, date, time, location, results, notifications, unexpected events, etc.  The processor 104 may generate an arrival time stamp based on an estimated arrival time (i.e. defined period) at the target location).

(F)	As per Claims 6 and 14:
	Saleh expressly discloses:
	wherein the operating comprises operating on the first data during at least one of operation of the vehicle within a defined region or operation of the vehicle at a defined location; (Saleh ¶54, 86 the vehicle (e.g., node 102) crosses the border and when the user has an idea of where and when he wants to drop off the car, he initiates automated connection (via the car processor 104/104′) over a blockchain with the rentals centers (e.g., nodes 107) based on a geographical area. The processor 104 may generate an arrival time stamp based on an estimated arrival time at the target location (i.e. defined region)).  

(G)	As per Claims 7, 15, and 19:
	Saleh expressly discloses:
	wherein the target transaction comprises delivery of a product, the method further comprising receiving, by the processing device, feedback data from the computing system, the feedback data defining at least one attribute of the product; (Saleh ¶87-89 The transaction module 420 may record information, such as parties, credits, service descriptions, date, time, location, results, notifications, unexpected events, etc. (i.e. feedback data with attributes). The vehicle 408 may be due for a battery charge and/or may have an issue with a tire and may be in route to pick up a package for delivery. The vehicle 408 may notify another vehicle 425 which is in its network and which operates on its blockchain member service. The vehicle 425 may then receive the information via a wireless communication request to perform the package pickup from the vehicle 408 and/or from a server (not shown). The transactions are logged in the transaction modules 452 and 420 of both vehicles).   

(H)	As per Claims 8, 16, and 20:
	Saleh expressly discloses:
	wherein the target transaction comprises execution of a service task, the method further comprising receiving, by the processing device, feedback data from the computing system, the feedback data defining at least one attribute of the service task; (Saleh ¶80 at block 328, the processor 104 may send a timestamp associated with the request to the plurality of the nodes. Note that the permissions may constitute a consensus of a blockchain. Then, at block 330, the processor 104 may execute a smart contract to record onto a ledger of the blockchain at least one data block indicating a completion of the request for the transfer of the transport).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        3/4/2022